Campbell, J.,
delivered the opinion of the court.
The 19th section of “ An act in relation to public revenue,, and for other purposes,” approved, April 15, 1876 (Acts, 139), has no application to this case, because it is manifest that the several provisions of that act in reference to the assessment of lands have relation to the future — i. e., assessments; made in the year 1879, and subsequently — and do not affect the former assessments and sales for taxes.
The description in the auditor’s deed to the appellee, as; “Bal. fractl. section 11, township 5, range 12, 522 acres,” is a patent ambiguity, and void. Its perusal suggests a doubt as to what is conveyed, and shows plainly that something *45more must be added before it can be known what is. meant iby it. Bowers v. Andrews et al., 52 Miss. 596.
If the description was “fractional section 11,” etc., it would be good, because there are fractional sections in the public survey; but “Bal.” implies that this section contains inore than 522 acres, and there is patent uncertainty as to where the 522 acres conveyed are to be found.
The description “ FrT N. i of section 14,” etc., is sufficient, being equivalent to “ N. of fractional section 14,” etc. 'There are fractional sections, and their subdivisions are fractional, and may be conveyed by that designation.
It is alleged that said section 14, described as “ FrT N. ¿.,” is a full section of 640 acres, and that the description “ FrT N. u ” is uncertain. It is not uncertain on its face, as we have said, but averment makes it so. Where uncertainty arises, not *on the face of the instrument, but aliunde, it may be removed in the same way.
The demurrer being to the whole cross-bill, which is good as to part of the subject-matter, was properly overruled.
White v. Thomas et al., 52 Miss. 49.
Decree affirmed, and cause remanded for an answer to the cross-bill within forty days after mandate filed below.